Exhibit 10.1

 

CINERGY CORP.

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”), which is effective as of the 30th
day of June, 2005, is entered into by and between R. Foster Duncan (the
“Executive”) and Cinergy Services, Inc. (the “Company”), with the mutual
exchange of promises as consideration.

 

Recitals

 


WHEREAS, THE EXECUTIVE HAS RESIGNED FROM THE COMPANY EFFECTIVE AS OF JUNE 30,
2005 (THE “TERMINATION DATE”);


 


WHEREAS, IN CONNECTION WITH THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, THE
COMPANY IS WILLING TO PROVIDE CERTAIN BENEFITS TO THE EXECUTIVE, PROVIDED THAT
THE EXECUTIVE (I) EXECUTES AND DOES NOT TIMELY REVOKE THIS AGREEMENT AND A
WAIVER AND RELEASE, IN THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT A (THE
“WAIVER AND RELEASE”) OF ALL CLAIMS THAT THE EXECUTIVE MIGHT ASSERT AGAINST THE
COMPANY, ITS PARENT COMPANY, ANY OF THEIR SUBSIDIARIES AND/OR AFFILIATED
ENTITIES, AND ANY SUCCESSORS OR ASSIGNS TO THE FOREGOING (COLLECTIVELY,
“CINERGY”) AND CERTAIN RELATED ENTITIES AND INDIVIDUALS AS SET FORTH THEREIN AND
(II) COMPLIES WITH HIS OBLIGATIONS HEREUNDER; AND


 


WHEREAS, THE PARTIES HAVE AGREED TO ENTER INTO THIS AGREEMENT, WHICH HAS BEEN
SPECIFICALLY NEGOTIATED BETWEEN THE EXECUTIVE AND CINERGY.


 


NOW, THEREFORE, THE COMPANY AND THE EXECUTIVE ENTER INTO THE FOLLOWING
AGREEMENT:


 

Agreement

 


1.                                       TERMINATION OF EMPLOYMENT.


 


A.                                       TERMINATION OF EMPLOYMENT.  THE
EXECUTIVE WILL TERMINATE EMPLOYMENT WITH CINERGY EFFECTIVE AS OF THE CLOSE OF
BUSINESS ON THE TERMINATION DATE.


 


B.                                      EFFECT ON OTHER AGREEMENTS.  SUBJECT TO
SECTION 22, EFFECTIVE AS OF THE TERMINATION DATE, THIS AGREEMENT WILL REPLACE
AND SUPERSEDE ANY AND ALL PRIOR EMPLOYMENT, SEPARATION AND RETIREMENT AGREEMENTS
BETWEEN CINERGY AND THE EXECUTIVE, INCLUDING BUT NOT LIMITED TO THE EMPLOYMENT
AGREEMENT BETWEEN THE EXECUTIVE AND CINERGY DATED AS OF JANUARY 1, 2002, AS
AMENDED (THE “EMPLOYMENT AGREEMENT”).


 


2.                                       CONSIDERATION.  IN EXCHANGE FOR
ENTERING INTO THIS AGREEMENT AND SATISFYING THE CONDITIONS SET FORTH HEREIN, THE
EXECUTIVE WILL RECEIVE THE CONSIDERATION DESCRIBED BELOW IN THIS SECTION.  THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE SHALL BE ENTITLED TO NO OTHER BENEFITS
OR COMPENSATION FROM CINERGY OR ANY OF ITS BENEFIT PLANS OR ARRANGEMENTS, OTHER
THAN THE VESTED BENEFITS, IF ANY, TO WHICH HE IS ENTITLED UNDER THE TERMS OF THE
CINERGY CORP. NON-UNION EMPLOYEES’ 401(K) PLAN AND THE CINERGY CORP. 401(K)
EXCESS PLAN.  EACH OF THE BENEFITS DESCRIBED BELOW IN THIS SECTION ONLY SHALL BE
PROVIDED TO THE EXECUTIVE IF, UPON PRESENTATION TO THE EXECUTIVE, THE EXECUTIVE
TIMELY EXECUTES AND DOES NOT TIMELY REVOKE THE WAIVER AND RELEASE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, CINERGY MAY WITHHOLD

 

--------------------------------------------------------------------------------


 


FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE, LOCAL OR
OTHER TAXES AS IT REASONABLY DETERMINES ARE REQUIRED TO BE WITHHELD PURSUANT TO
ANY APPLICABLE LAW OR REGULATION.


 


A.                                       SEVERANCE PAYMENT.  CINERGY AGREES TO
PAY THE EXECUTIVE A LUMP SUM CASH PAYMENT EQUAL TO $3,550,193.


 


B.                                      RETIREE WELFARE BENEFITS.  THE EXECUTIVE
AND HIS SPOUSE AND ELIGIBLE DEPENDENTS WILL BE ENTITLED TO CONTINUE
THEIR MEDICAL AND DENTAL COVERAGE UNDER THE CINERGY CORP. WELFARE BENEFITS PLAN
ON THE SAME BASIS AS AN ACTIVE NON-UNION EMPLOYEE OF CINERGY SERVICES, INC. FOR
THE 36-MONTH PERIOD FOLLOWING THE TERMINATION DATE; PROVIDED, HOWEVER, THAT THE
EXECUTIVE AND HIS SPOUSE AND ELIGIBLE DEPENDENTS WILL BE REQUIRED TO PAY THE
SAME PREMIUMS FOR SUCH COVERAGE AS ARE APPLICABLE UNDER COBRA, AS
SUCH PREMIUMS MAY CHANGE FROM TIME TO TIME; PROVIDED, FURTHER, THAT THIS
CONTINUATION COVERAGE WILL RUN CONCURRENTLY WITH THE RIGHTS OF THE EXECUTIVE AND
HIS SPOUSE AND ELIGIBLE DEPENDENTS UNDER COBRA.  AFTER THE 36-MONTH PERIOD
FOLLOWING THE TERMINATION DATE, THE EXECUTIVE WILL BE ELIGIBLE FOR ACCESS TO
POST-RETIREMENT MEDICAL AND DENTAL COVERAGE FOR THE EXECUTIVE AND HIS SPOUSE AND
ELIGIBLE DEPENDENTS UNDER THE TERMS OF THE CINERGY CORP. WELFARE BENEFITS
PROGRAM, AS AMENDED FROM TIME TO TIME.  IF THE EXECUTIVE ELECTS TO RECEIVE SUCH
COVERAGE, HE SHALL BE REQUIRED TO PAY 100% OF THE UNSUBSIDIZED PREMIUMS
APPLICABLE TO SUCH COVERAGE, AS SUCH PREMIUMS MAY CHANGE FROM TIME TO TIME. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE EXECUTIVE AND/OR HIS SPOUSE
AND ELIGIBLE DEPENDENTS SHALL BE ENTITLED TO COVERAGE UNDER ANOTHER EMPLOYER’S
WELFARE BENEFIT PLAN (FOR ACTIVE OR RETIRED EMPLOYEE BENEFITS), THE BENEFITS TO
WHICH THEY ARE ENTITLED UNDER THE CINERGY CORP. WELFARE BENEFITS PROGRAM SHALL
BE SECONDARY TO THE BENEFITS TO WHICH THEY ARE ENTITLED UNDER SUCH OTHER PLAN,
AND THE EXECUTIVE AGREES THAT HE SHALL NOTIFY CINERGY AS SOON AS PRACTICABLE
AFTER HE AND/OR HIS SPOUSE AND ELIGIBLE DEPENDENTS BECOME ELIGIBLE FOR COVERAGE
UNDER SUCH OTHER EMPLOYER’S PLAN.


 


C.                                       VACATION PAY.  PURSUANT TO ITS VACATION
POLICY, THE COMPANY AGREES TO PAY EXECUTIVE ACCRUED VACATION PAY EQUAL TO
$62,734.


 


D.                                      STOCK OPTIONS.  ANY RIGHTS THE EXECUTIVE
MAY HAVE WITH RESPECT TO THE STOCK OPTIONS GRANTED TO THE EXECUTIVE PURSUANT TO
THE CINERGY CORP. 1996 LONG-TERM INCENTIVE COMPENSATION PLAN (“LTIP”) WILL BE
DETERMINED UNDER THE LTIP, THE RELEVANT ADMINISTRATIVE GUIDELINES AND ANY
APPLICABLE STOCK OPTION AGREEMENT.  NOTWITHSTANDING THE FOREGOING, HOWEVER, ALL
STOCK OPTIONS GRANTED TO THE EXECUTIVE UNDER THE LTIP THAT ARE OUTSTANDING
IMMEDIATELY PRIOR TO THE TERMINATION DATE SHALL VEST (TO THE EXTENT NOT ALREADY
VESTED) ON THE TERMINATION DATE AND SHALL REMAIN EXERCISABLE FOLLOWING THE
TERMINATION DATE IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE STOCK OPTION
AGREEMENTS AS IF THE EXECUTIVE WERE DEEMED TO HAVE “RETIRED” FROM CINERGY.


 


E.                                       RESTRICTED STOCK.  ANY RIGHTS THE
EXECUTIVE MAY HAVE WITH RESPECT TO THE RESTRICTED STOCK GRANTED TO THE EXECUTIVE
PURSUANT TO THE LTIP WILL BE DETERMINED UNDER THE LTIP, THE RELEVANT
ADMINISTRATIVE GUIDELINES AND ANY APPLICABLE RESTRICTED STOCK AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, HOWEVER, ALL AWARDS OF RESTRICTED STOCK GRANTED
TO THE EXECUTIVE UNDER THE LTIP THAT ARE OUTSTANDING IMMEDIATELY PRIOR TO THE
TERMINATION DATE SHALL VEST (TO THE EXTENT NOT ALREADY VESTED) ON THE
TERMINATION DATE AND SHALL INCLUDE ALL DIVIDENDS THAT HAVE ACCRUED BUT THAT HAVE
NOT YET BEEN PAID TO THE EXECUTIVE WITH RESPECT TO SUCH RESTRICTED STOCK.

 

2

--------------------------------------------------------------------------------


 


F.                                         PERFORMANCE SHARES – LONG TERM
INCENTIVE PLAN.  IN LIEU OF ANY AMOUNTS TO WHICH EXECUTIVE MAY OTHERWISE BE
ENTITLED UNDER THE THREE OUTSTANDING CYCLES OF THE VALUE CREATION PLAN FOR
PERFORMANCE SHARES GRANTED UNDER THE LTIP, THE COMPANY AGREES TO PAY THE
EXECUTIVE A LUMP SUM CASH PAYMENT EQUAL TO $1,150,585.


 


G.                                      ANNUAL INCENTIVE PLAN.  IN LIEU OF ANY
AMOUNTS TO WHICH EXECUTIVE MAY OTHERWISE BE ENTITLED UNDER THE CINERGY CORP.
ANNUAL INCENTIVE PLAN FOR THE 2005 PERFORMANCE PERIOD, THE COMPANY AGREES TO PAY
THE EXECUTIVE A LUMP SUM CASH PAYMENT EQUAL TO $195,729, WHICH REPRESENTS A
PRORATED PAYOUT, ASSUMING TARGET PERFORMANCE, OF THE EXECUTIVE’S RIGHTS UNDER
THE CINERGY CORP. ANNUAL INCENTIVE PLAN FOR THE 2005 PERFORMANCE PERIOD.


 


H.                                      SUPPLEMENTAL RETIREMENT BENEFIT.  THE
COMPANY SHALL PAY THE FOLLOWING SUPPLEMENTAL RETIREMENT BENEFITS TO THE
EXECUTIVE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, SUCH
SUPPLEMENTAL RETIREMENT BENEFITS SHALL BE ADMINISTERED AND DISTRIBUTED IN A
MANNER THAT COMPLIES WITH THE PROVISIONS OF SECTION 409A OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, SO AS TO PREVENT THE INCLUSION IN GROSS INCOME OF ANY
AMOUNT IN A TAXABLE YEAR THAT IS PRIOR TO THE TAXABLE YEAR OR YEARS IN WHICH
SUCH AMOUNT WOULD OTHERWISE ACTUALLY BE DISTRIBUTED OR MADE AVAILABLE TO THE
EXECUTIVE OR HIS BENEFICIARIES.


 


(I)                                     PURSUANT TO THE ELECTION OF THE
EXECUTIVE, EFFECTIVE ON MARCH 1, 2009 CINERGY SHALL PAY TO THE EXECUTIVE (OR, IN
THE EVENT OF HIS EARLIER DEATH, TO HIS ESTATE) A LUMP SUM CASH PAYMENT EQUAL TO
$2,244,874.


 


(II)                                  EFFECTIVE ON MARCH 1, 2009, CINERGY SHALL
PAY OR COMMENCE PAYING ONE OF THE FOLLOWING, WHICHEVER IS APPLICABLE.


 


(A)     IN THE EVENT THAT A CHANGE IN CONTROL (AS DEFINED IN THE LTIP) HAS NOT
OCCURRED PRIOR TO MARCH 1, 2009, AN ANNUAL ANNUITY (PAYABLE IN EQUAL MONTHLY
INSTALLMENTS) EQUAL TO $155,020 DURING THE LIFE OF THE EXECUTIVE AND, COMMENCING
UPON THE DEATH OF THE EXECUTIVE, AN ANNUAL ANNUITY (PAYABLE IN EQUAL MONTHLY
INSTALLMENTS) EQUAL TO $77,510 DURING THE LIFE OF THE EXECUTIVE’S SURVIVING
SPOUSE, IF ANY.


 


(B)     IN THE EVENT THAT A CHANGE IN CONTROL (AS DEFINED IN THE LTIP) HAS
OCCURRED PRIOR TO MARCH 1, 2009, CINERGY SHALL PAY TO THE EXECUTIVE (OR, IN THE
EVENT OF HIS EARLIER DEATH, TO HIS ESTATE) A LUMP SUM CASH PAYMENT EQUAL TO
$2,244,874.


 


I.                                          OFFICE SPACE.  CINERGY SHALL PROVIDE
THE EXECUTIVE, AT NO CHARGE, WITH SUITABLE OFFICE SPACE AND SECRETARIAL AND
OTHER ADMINISTRATIVE SUPPORT, AND PARKING, AT ITS CINCINNATI, OHIO OFFICES
DURING THE ONE-YEAR PERIOD COMMENCING ON THE TERMINATION DATE.


 


J.                                          TIMING.  UNLESS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, EACH OF THE PAYMENTS DESCRIBED HEREIN WILL BE MADE
NO LATER THAN THE LATER OF (I) TEN (10) BUSINESS DAYS AFTER THE EXPIRATION OF
THE REVOCATION PERIOD DESCRIBED IN THE WAIVER AND RELEASE, (II) THE FIRST
BUSINESS DAY FOLLOWING THE DATE THIS AGREEMENT IS APPROVED BY AN AUTHORIZED
OFFICER OF DUKE ENERGY CORPORATION, AS REQUIRED BY SECTION 22, OR (III) THE
FIRST BUSINESS DAY FOLLOWING THE DATE THIS AGREEMENT IS APPROVED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF CINERGY CORP., AS REQUIRED
BY SECTION 22.

 

3

--------------------------------------------------------------------------------


 


3.                                       BASIS FOR ENTITLEMENT.  THE EXECUTIVE
ACKNOWLEDGES THAT HE WOULD NOT BE ENTITLED TO CERTAIN BENEFITS DESCRIBED IN
SECTION 2 OF THIS AGREEMENT ABSENT HIS TERMINATION OF EMPLOYMENT AND HIS
EXECUTION OF THIS AGREEMENT AND THE WAIVER AND RELEASE.


 


4.                                       ADEQUATE CONSIDERATION.  THE EXECUTIVE
AGREES THAT THE BENEFITS DESCRIBED IN THIS AGREEMENT CONSTITUTE GOOD, VALUABLE
AND SUFFICIENT CONSIDERATION FOR THE OBLIGATIONS THE EXECUTIVE ASSUMES HEREIN
AND IN THE WAIVER AND RELEASE.  THE BENEFITS OFFERED IN EXCHANGE FOR THE
EXECUTIVE’S EXECUTION OF THIS AGREEMENT AND THE WAIVER AND RELEASE EXCEED IN
KIND AND SCOPE THAT TO WHICH THE EXECUTIVE WOULD HAVE OTHERWISE BEEN LEGALLY
ENTITLED.


 


5.                                       FUTURE EMPLOYMENT.  THE EXECUTIVE
WAIVES ANY RIGHT TO ASSERT ANY CLAIM OR DEMAND FOR REEMPLOYMENT WITH CINERGY. 
THE EXECUTIVE, HOWEVER, MAY ACCEPT AN OFFER OF REEMPLOYMENT WITH CINERGY IN THE
EVENT SUCH AN OFFER IS MADE.


 


6.                                       ACKNOWLEDGEMENT.  THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT IT IS THE POLICY OF CINERGY TO COMPLY WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS.  THE EXECUTIVE AFFIRMS
THAT HE HAS REPORTED ALL COMPLIANCE ISSUES AND VIOLATIONS OF FEDERAL, STATE AND
LOCAL LAW OR REGULATION OR CINERGY POLICY OF WHICH HE HAD KNOWLEDGE DURING THE
TERM OF HIS EMPLOYMENT, IF ANY.  THE EXECUTIVE REPRESENTS AND ACKNOWLEDGES THAT
HE HAS NO FURTHER OR ADDITIONAL KNOWLEDGE OR INFORMATION REGARDING COMPLIANCE
ISSUES OR POSSIBLE VIOLATIONS OF FEDERAL, STATE OR LOCAL LAW OR REGULATIONS OR
CINERGY POLICY OTHER THAN WHAT THE EXECUTIVE MAY HAVE PREVIOUSLY RAISED, IF ANY.


 


7.                                       NONDISCLOSURE OF CONFIDENTIAL
INFORMATION.  THE EXECUTIVE ACKNOWLEDGES THAT THE INFORMATION, OBSERVATIONS AND
DATA OBTAINED BY HIM WHILE EMPLOYED BY CINERGY CONCERNING THE BUSINESS OR
AFFAIRS OF CINERGY (UNLESS AND EXCEPT TO THE EXTENT THE FOREGOING BECOME
GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS A RESULT OF
THE EXECUTIVE’S ACTS OR OMISSIONS TO ACT, AND EXCEPT FOR EXECUTIVE’S KNOW-HOW
AND ANY INFORMATION KNOWN TO HIM PRIOR TO HIS EMPLOYMENT) (HEREINAFTER DEFINED
AS “CONFIDENTIAL INFORMATION”) ARE THE PROPERTY OF CINERGY AND HE WAS AND IS
REQUIRED TO HOLD IN A FIDUCIARY CAPACITY ALL CONFIDENTIAL INFORMATION OBTAINED
BY HIM WHILE EMPLOYED BY CINERGY FOR THE BENEFIT OF CINERGY AS WELL AS THE
SUCCESSORS AND ASSIGNS THEREOF.  THEREFORE, THE EXECUTIVE AGREES THAT HE SHALL
NOT DISCLOSE ANY CONFIDENTIAL INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF
THE CHIEF LEGAL OFFICER OR THE CHIEF EXECUTIVE OFFICER OF CINERGY CORP. (WHICH
MAY BE WITHHELD FOR ANY REASON OR NO REASON) UNLESS AND EXCEPT TO THE EXTENT
THAT SUCH DISCLOSURE IS REQUIRED BY ANY SUBPOENA OR OTHER LEGAL PROCESS (IN
WHICH EVENT THE EXECUTIVE WILL GIVE THE CHIEF LEGAL OFFICER OF CINERGY CORP.
PROMPT NOTICE OF SUCH SUBPOENA OR OTHER LEGAL PROCESS IN ORDER TO PERMIT CINERGY
TO SEEK APPROPRIATE PROTECTIVE ORDERS), AND THAT HE SHALL NOT USE ANY
CONFIDENTIAL INFORMATION FOR HIS OWN ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE CHIEF EXECUTIVE OFFICER OF CINERGY CORP. (WHICH MAY BE WITHHELD FOR ANY
REASON OR NO REASON).  AS SOON AS POSSIBLE AFTER HIS EXECUTION OF THIS
AGREEMENT, THE EXECUTIVE SHALL DELIVER TO THE COMPANY TO THE ATTENTION OF THE
VICE PRESIDENT, HUMAN RESOURCES, CINERGY CORP., 221 EAST FOURTH STREET, 30 AT
II, CINCINNATI, OHIO 45202, ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS,
COMPUTER TAPES AND SOFTWARE AND OTHER DOCUMENTS AND DATA (AND COPIES THEREOF)
RELATING TO THE CONFIDENTIAL INFORMATION, OR TO THE WORK PRODUCT OR THE BUSINESS
OF CINERGY WHICH HE MAY POSSESS OR HAVE UNDER HIS CONTROL.  THE EXECUTIVE’S
OBLIGATIONS UNDER THIS SECTION ARE IN ADDITION TO, AND NOT IN LIMITATION OF OR
PREEMPTION OF, ALL OTHER OBLIGATIONS OF CONFIDENTIALITY WHICH THE EXECUTIVE MAY
HAVE TO CINERGY UNDER GENERAL LEGAL OR EQUITABLE PRINCIPLES, AND FEDERAL, STATE
OR LOCAL LAW.

 

4

--------------------------------------------------------------------------------


 


8.                                       NON-SOLICITATION, NON-COMPETITION.


 


A.                                       IN GENERAL.  THE EXECUTIVE ACKNOWLEDGES
THAT IN THE COURSE OF HIS EMPLOYMENT WITH CINERGY HE MAY HAVE BECOME FAMILIAR
WITH TRADE SECRETS AND CUSTOMER LISTS OF, AND OTHER CONFIDENTIAL INFORMATION
CONCERNING, CINERGY AND THAT HIS SERVICES HAVE BEEN OF SPECIAL, UNIQUE AND
EXTRAORDINARY VALUE TO CINERGY.


 


B.                                      NON-SOLICITATION AND NON-COMPETITION. 
THE EXECUTIVE AGREES THAT FOR A PERIOD OF THREE (3) YEARS BEGINNING ON THE
TERMINATION DATE HE WILL NOT IN ANY MANNER, DIRECTLY OR INDIRECTLY, INDUCE OR
ATTEMPT TO INDUCE ANY EMPLOYEE OF CINERGY TO QUIT OR ABANDON HIS OR HER EMPLOY. 
THE EXECUTIVE AGREES THAT AT NO TIME DURING THE ONE-YEAR PERIOD COMMENCING ON
THE TERMINATION DATE WILL HE BECOME EMPLOYED IN A POSITION IN WHICH HE DIRECTLY
COMPETES WITH CINERGY BY PERSONALLY PURCHASING OR SELLING ENERGY COMMODITIES
AND/OR OTHER ENERGY-RELATED PRODUCTS, EXCLUDING SENIOR EXECUTIVE POSITIONS
SIMILAR TO THE POSITIONS HE HELD AT CINERGY (E.G., EXECUTIVE VICE PRESIDENT OF
CINERGY CORP., CHIEF FINANCIAL OFFICER OF CINERGY CORP., CHIEF EXECUTIVE OFFICER
OF THE COMMERCIAL BUSINESS UNIT).


 


C.                                       CERTAIN STATEMENTS.  EXCEPT AS REQUIRED
BY SUBPOENA OR OTHER LEGAL PROCESS (IN WHICH EVENT THE EXECUTIVE WILL GIVE THE
CHIEF LEGAL OFFICER OF CINERGY CORP. PROMPT NOTICE OF SUCH SUBPOENA OR OTHER
LEGAL PROCESS IN ORDER TO PERMIT CINERGY OR ANY AFFECTED INDIVIDUAL TO SEEK
APPROPRIATE PROTECTIVE ORDERS), THE EXECUTIVE FURTHER AGREES THAT HE WILL
REFRAIN FROM PUBLISHING OR PROVIDING ANY ORAL OR WRITTEN STATEMENTS ABOUT
CINERGY, ANY OF ITS CURRENT OR FORMER OFFICERS, EXECUTIVES, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES OR ANY INITIATIVE, PROGRAM OR POLICY OF
CINERGY RELATING TO ANY MATTER WHATSOEVER THAT ARE SLANDEROUS, LIBELOUS OR
DEFAMATORY, OR THAT PLACE THEM IN A FALSE LIGHT BEFORE THE PUBLIC, OR THAT
CONSTITUTE A MISAPPROPRIATION OF THEIR NAME OR LIKENESS.  EXCEPT AS REQUIRED BY
SUBPOENA OR OTHER LEGAL PROCESS (IN WHICH EVENT CINERGY WILL GIVE EXECUTIVE
PROMPT NOTICE OF SUCH SUBPOENA OR OTHER LEGAL PROCESS IN ORDER TO PERMIT THE
EXECUTIVE TO SEEK APPROPRIATE PROTECTIVE ORDERS), CINERGY FURTHER AGREES TO
REFRAIN FROM PUBLISHING OR PROVIDING ANY ORAL OR WRITTEN STATEMENTS ABOUT THE
EXECUTIVE THAT ARE SLANDEROUS, LIBELOUS OR DEFAMATORY, OR THAT PLACE HIM IN A
FALSE LIGHT BEFORE THE PUBLIC, OR THAT CONSTITUTE A MISAPPROPRIATION OF HIS NAME
OR LIKENESS.


 


D.                                      REVISION.  IF, AT THE TIME OF
ENFORCEMENT OF THIS SECTION, A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN
ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE
THAT THE MAXIMUM PERIOD OR SCOPE REASONABLE UNDER SUCH CIRCUMSTANCES WILL BE
SUBSTITUTED FOR THE STATED PERIOD OR SCOPE AND THAT THE COURT WILL BE ALLOWED TO
REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM PERIOD OR SCOPE
PERMITTED BY LAW.  THE PARTIES ACKNOWLEDGE THAT ANY ALLEGED BREACH OF THIS
SECTION COULD RESULT IN A CLAIM FOR LEGAL AND/OR EQUITABLE DAMAGES BY THE
AGGRIEVED PARTY.


 


9.                                       COOPERATION WITH LITIGATION.  UPON THE
COMPANY’S REQUEST, THE EXECUTIVE AGREES TO RENDER REASONABLE ASSISTANCE TO
CINERGY IN CONNECTION WITH ANY LITIGATION OR INVESTIGATION RELATING TO CINERGY’S
BUSINESS, PROVIDED THAT EXECUTIVE IS REASONABLY COMPENSATED FOR HIS TIME AND
REIMBURSED FOR REASONABLE EXPENSES, INCLUDING ATTORNEY’S FEES, INCURRED IN
CONNECTION WITH RENDERING SUCH ASSISTANCE, AND SUCH ASSISTANCE DOES NOT IMPOSE
AN UNREASONABLE BURDEN ON THE EXECUTIVE OR INTERFERE IN ANY SIGNIFICANT RESPECT
WITH EXECUTIVE’S EMPLOYMENT OR OTHER BUSINESS PURSUITS FOLLOWING THE TERMINATION
DATE.  SUCH ASSISTANCE SHALL INCLUDE, BUT NOT BE LIMITED TO, PROVIDING TRUTHFUL
INFORMATION, ATTENDING MEETINGS, ASSISTING WITH INTERROGATORIES, GIVING
DEPOSITIONS AND MAKING COURT APPEARANCES.  THE EXECUTIVE AGREES TO PROMPTLY
NOTIFY THE CHIEF LEGAL OFFICER OF CINERGY CORP. OF ANY

 

5

--------------------------------------------------------------------------------


 


REQUESTS FOR INFORMATION OR TESTIMONY THAT THE EXECUTIVE RECEIVES IN CONNECTION
WITH ANY LITIGATION OR INVESTIGATION RELATING TO CINERGY’S BUSINESS.  CINERGY
ACKNOWLEDGES THAT THE EXECUTIVE IS ENTITLED TO THOSE RIGHTS OF INDEMNIFICATION
THAT ARE PROVIDED TO SIMILARLY-SITUATED FORMER OFFICERS AND EMPLOYEES PURSUANT
TO ITS BYLAWS.


 


10.                                 BREACH OF THIS AGREEMENT.  BECAUSE THE
EXECUTIVE’S SERVICES ARE UNIQUE AND BECAUSE THE EXECUTIVE HAS ACCESS TO
CONFIDENTIAL INFORMATION, THE PARTIES AGREE THAT CINERGY WOULD BE DAMAGED
IRREPARABLY IN THE EVENT ANY OF THE PROVISIONS OF SECTIONS 7, 8, 9 AND 11 WERE
NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED
AND THAT MONEY DAMAGES WOULD BE AN INADEQUATE REMEDY FOR ANY SUCH
NON-PERFORMANCE OR BREACH.  IN THE EVENT THAT EITHER PARTY BREACHES OR THREATENS
TO BREACH ANY SUCH PROVISION OF THIS AGREEMENT OR THE WAIVER AND RELEASE, THE
PARTIES AGREE THAT EACH SHALL BE ENTITLED TO SEEK ANY AND ALL EQUITABLE AND
LEGAL RELIEF PROVIDED BY LAW, SPECIFICALLY INCLUDING IMMEDIATE AND PERMANENT
INJUNCTIVE RELIEF TO PREVENT ANY BREACH OR THREATENED BREACH OF ANY OF SUCH
PROVISIONS AND TO ENFORCE SUCH PROVISIONS SPECIFICALLY (WITHOUT POSTING A BOND
OR OTHER SECURITY).  EACH PARTY HEREBY WAIVES ANY CLAIM THAT THE OTHER PARTY HAS
AN ADEQUATE REMEDY AT LAW.  IN ADDITION, AND TO THE EXTENT NOT PROHIBITED BY
LAW, THE PARTIES AGREE THAT EITHER PARTY SHALL BE ENTITLED TO AN AWARD OF ALL
COSTS AND ATTORNEYS’ FEES REASONABLY INCURRED BY IT IN ANY SUCCESSFUL EFFORT TO
ENFORCE THE TERMS OF THIS AGREEMENT.  THE PARTIES AGREE THAT THE FOREGOING
RELIEF SHALL NOT BE CONSTRUED TO LIMIT OR OTHERWISE RESTRICT EITHER PARTY’S
ABILITY TO PURSUE ANY OTHER REMEDY PROVIDED BY LAW, INCLUDING THE RECOVERY OF
ANY ACTUAL, COMPENSATORY OR PUNITIVE DAMAGES.  MOREOVER, IF THE EXECUTIVE
PURSUES ANY CLAIMS THAT HE HAS WAIVED IN THE WAIVER AND RELEASE OR OTHERWISE
BREACHES THIS AGREEMENT, (I) THE EXECUTIVE AGREES TO IMMEDIATELY REIMBURSE THE
COMPANY FOR ALL AMOUNTS RECEIVED BY THE EXECUTIVE PURSUANT TO THIS AGREEMENT TO
THE FULLEST EXTENT PERMITTED BY LAW, AND (II) THE COMPANY WILL BE RELIEVED OF
ANY AND ALL OBLIGATIONS TO MAKE FUTURE PAYMENTS TO THE EXECUTIVE PURSUANT TO
THIS AGREEMENT.


 


11.                                 RETURN OF CORPORATE PROPERTY.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, THE EXECUTIVE AGREES TO RETURN TO CINERGY
ALL KEYS, IDENTIFICATION BADGES, ELECTRONIC PASSES, CREDIT CARDS, COMPUTER
PROGRAMS, AND OTHER PROPERTY BELONGING TO CINERGY WHEN REQUESTED TO DO SO BY
CINERGY’S REPRESENTATIVE.


 


12.                                 CONTINUING OBLIGATIONS.  THE EXECUTIVE
HEREBY AFFIRMS AND ACKNOWLEDGES THE EXECUTIVE’S CONTINUING OBLIGATIONS TO COMPLY
WITH THE POST-TERMINATION COVENANTS CONTAINED IN THIS AGREEMENT, INCLUDING, BUT
NOT LIMITED TO, THE PROVISIONS OF SECTIONS 7, 8, 9, 10 AND 11 OF THIS AGREEMENT
AND THE WAIVER AND RELEASE.  THE EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS
CONTAINED THEREIN ARE VALID AND REASONABLE IN EVERY RESPECT, ARE NECESSARY TO
PROTECT CINERGY’S LEGITIMATE BUSINESS INTERESTS AND HEREBY AFFIRMATIVELY WAIVES
ANY CLAIM OR DEFENSE TO THE CONTRARY.


 


13.                                 NO ADMISSION OF LIABILITY.  THE PARTIES
ACKNOWLEDGE THAT THIS AGREEMENT IS ENTERED INTO SOLELY FOR THE PURPOSE OF ENDING
THEIR EMPLOYMENT RELATIONSHIP ON AN AMICABLE BASIS AND SHALL NOT BE CONSTRUED AS
AN ADMISSION OF LIABILITY OR WRONGDOING BY ANY PARTY AND THAT EACH PARTY
EXPRESSLY DENIES ANY SUCH LIABILITY OR WRONGDOING.


 


14.                                 NO RELIANCE.                             THE
EXECUTIVE DOES NOT RELY, AND HAS NOT RELIED, UPON ANY REPRESENTATION OR
STATEMENT MADE BY CINERGY OR BY ANY OF CINERGY’S EMPLOYEES, OFFICERS, AGENTS,
STOCKHOLDERS, DIRECTORS OR ATTORNEYS WITH REGARD TO THE SUBJECT MATTER, BASIS OR
EFFECT OF THIS AGREEMENT OTHER THAN THOSE SPECIFICALLY CONTAINED HEREIN.  THE
EXECUTIVE EXPRESSLY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS CINERGY AND
ITS DIRECTORS, OFFICERS, EMPLOYEES,

 

6

--------------------------------------------------------------------------------


 


AGENTS, REPRESENTATIVES AND INSURERS FROM AND AGAINST ANY AND ALL TAX
ASSESSMENTS, TAX LIENS, PENALTIES OR INTEREST ASSESSED BY THE INTERNAL REVENUE
SERVICE, OR ANY OTHER FEDERAL, STATE OR LOCAL TAXING AUTHORITY ON ACCOUNT OF,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THAT ANY BENEFITS PAID OR PAYABLE TO THE EXECUTIVE OR
FOR HIS BENEFIT PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER PLAN OR
ARRANGEMENT IN CONNECTION WITH, OR ARISING OUT OF, HIS EMPLOYMENT WITH CINERGY
OR A CHANGE IN OWNERSHIP OR EFFECTIVE CONTROL OF CINERGY OR OF A SUBSTANTIAL
PORTION OF ITS ASSETS (“PAYMENTS”) WOULD BE SUBJECT TO ANY EXCISE TAX PURSUANT
TO SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, THEN THE
EXECUTIVE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP
PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES
(INCLUDING ANY INTEREST, PENALTIES, ADDITIONAL TAX, OR SIMILAR ITEMS IMPOSED
WITH RESPECT THERETO AND THE EXCISE TAX), INCLUDING ANY EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON OR ASSESSABLE AGAINST THE EXECUTIVE DUE TO
THE PAYMENTS.  THE EXECUTIVE AGREES TO REPORT ANY AMOUNTS PAID OR BENEFITS
PROVIDED UNDER THIS AGREEMENT FOR PURPOSES OF FEDERAL, STATE AND LOCAL INCOME,
EMPLOYMENT AND EXCISE TAXES IN A MANNER CONSISTENT WITH THE MANNER IN WHICH
CINERGY REPORTS ANY SUCH AMOUNTS OR BENEFITS FOR PURPOSES OF FEDERAL, STATE AND
LOCAL INCOME, EMPLOYMENT AND EXCISE TAXES AND THE EXECUTIVE SHALL COOPERATE WITH
CINERGY IN GOOD FAITH IN CONNECTION WITH ANY VALUATION OF THE RESTRICTIONS AND
OBLIGATIONS UNDER THIS AGREEMENT.


 


15.                                 SEVERABILITY.  THE PARTIES AGREE THAT EACH
AND EVERY PARAGRAPH, SENTENCE, CLAUSE, TERM AND PROVISION OF THIS AGREEMENT IS
SEVERABLE AND THAT, IF ANY PORTION OF THIS AGREEMENT SHOULD BE DEEMED NOT
ENFORCEABLE FOR ANY REASON, SUCH PORTION SHALL BE STRICKEN AND THE REMAINING
PORTION OR PORTIONS THEREOF SHOULD CONTINUE TO BE ENFORCED TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW.


 


16.                                 CONSULTATION WITH ATTORNEY ADVISED.  THE
EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.  THE EXECUTIVE ACKNOWLEDGES BEING GIVEN THAT ADVICE.  THE EXECUTIVE
REPRESENTS THAT HE HAS READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS
AGREEMENT.  THE EXECUTIVE REPRESENTS THAT HE IS VOLUNTARILY SIGNING THIS
AGREEMENT.


 


17.                                 BINDING EFFECT OF AGREEMENT.   SUBJECT TO
SECTION 22 OF THIS AGREEMENT, THIS AGREEMENT, ONCE SIGNED BY EACH OF THE
EXECUTIVE AND THE CHIEF EXECUTIVE OFFICER OF CINERGY CORP., WILL BE BINDING UPON
AND WILL OPERATE FOR THE BENEFIT OF THE HEIRS, EXECUTORS, ADMINISTRATORS,
ASSIGNS, AND SUCCESSORS IN INTEREST OF THE EXECUTIVE AND CINERGY.  CINERGY
AGREES THAT IN THE EVENT OF A SALE, MERGER, ACQUISITION, OR OTHER CHANGE IN
STRUCTURE (INCLUDING THE CESSATION OR RESTRUCTURING OF ANY PART OF CINERGY’S
BUSINESS) AND/OR OWNERSHIP, CINERGY WILL ENSURE THAT THE CONTRACT LANGUAGE
PERTAINING TO THE TRANSACTION CONFIRMS THE CONTINUING LIABILITY OF CINERGY (AND
ITS ASSIGNS AND SUCCESSORS IN INTEREST) TO THE EXECUTIVE UNDER THIS AGREEMENT. 
THE EXECUTIVE AGREES THAT CINERGY SERVICES, INC. (AND/OR ANY OF ITS AUTHORIZED
EMPLOYEES) IS AUTHORIZED TO ACT FOR CINERGY WITH RESPECT TO ALL ASPECTS
PERTAINING TO THIS AGREEMENT.


 


18.                                 COMPLETE AGREEMENT.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE TERMS OF THIS AGREEMENT CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PREVIOUS COMMUNICATIONS,
REPRESENTATIONS, AND AGREEMENTS, ORAL OR WRITTEN, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.  NO AGREEMENT OR UNDERSTANDING
MODIFYING THIS AGREEMENT WILL BE BINDING ON EITHER PARTY UNLESS IT IS IN WRITING
AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE PARTY SOUGHT TO BE BOUND.  IF
ANY PART OF THIS

 

7

--------------------------------------------------------------------------------


 


AGREEMENT IS ADJUDGED BY A COURT OF COMPETENT JURISDICTION (OR THE ARBITRATOR(S)
PURSUANT TO SECTION 19) TO BE CONTRARY TO LAW, THEN THIS AGREEMENT WILL, IN ALL
OTHER RESPECTS, REMAIN EFFECTIVE AND BINDING TO THE FULL EXTENT PERMITTED BY
LAW.


 


19.                                 ARBITRATION.


 

a.                                       Any dispute between the parties under
this Agreement, the breach thereof, the Executive’s employment with Cinergy, or
the termination thereof, shall be resolved (except as provided below) through
informal arbitration by an arbitrator selected under the rules of the American
Arbitration Association (located in Cincinnati, Ohio) and the arbitration shall
be conducted in that location under the rules of said Association, to the extent
they do not conflict with this Agreement.

 

b.                                      Within thirty days of the notice of a
demand for arbitration, both parties shall exchange with one another documents
in their respective possession that are relevant to the dispute.  There shall be
no interrogatories or depositions taken in preparation for the arbitration;
provided, however, that the arbitrator may permit limited deposition discovery
in extraordinary circumstances and if necessary to avoid manifest injustice. 
The grieving party shall file a written statement explaining his or its claim,
including relevant documentation, within forty-five days of the notice for
arbitration; the opposing party shall respond within thirty days thereafter; and
the grieving party may reply within fifteen days of the response.   After this
period of limited discovery, a live hearing before the arbitrator will occur. 
The arbitrator shall have the right only to interpret and apply the provisions
of this Agreement and may not change any of its provisions.  The determination
of the arbitrator shall be conclusive and binding upon the parties and judgment
upon the same may be entered in any court having jurisdiction thereof.  The
arbitrator shall give written notice to the parties stating his or their
determination and give written reasons for his/their decision, and shall furnish
to each party a signed copy of such determination.

 

c.                                       The expenses of arbitration will be
borne equally by Executive and the Company, and each party will bear its own
costs, including attorneys’ fees; provided, however, that the arbitrator shall
have the power to award such expenses and costs, including attorneys’ fees, to
the prevailing party in accordance with applicable law and to require Cinergy at
the beginning of the proceedings to fully or partially reimburse (or provide an
advance to) Executive for expenses (but not for costs, including attorneys’
fees) in the event Executive can demonstrate that the amount of the expenses is
an unreasonable impediment to adjudication of his claims in arbitration.  If the
arbitrator awards a monetary amount to either party in excess of $1,000,000, the
party against whom the award was made may seek judicial resolution of the
dispute under a de novo standard before any court with appropriate jurisdiction
over the matter.

 

d.                                      Notwithstanding the foregoing, neither
party shall be required to seek or participate in arbitration regarding any
breach by the other party of Sections 2, 7, 8, 9 and 11 of the Agreement, but
may pursue its remedies for such breach in a court of competent jurisdiction in
Cincinnati, Ohio.  Any arbitration or action pursuant to this Section will be
governed by and construed in accordance with the substantive laws of the State
of Ohio, without giving effect to the principles of conflict of laws of such
State.

 

8

--------------------------------------------------------------------------------


 


20.                                 GOVERNING LAW AND VENUE.  THIS AGREEMENT
WILL BE INTERPRETED, ENFORCED, AND GOVERNED UNDER THE LAWS OF THE STATE OF OHIO,
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS, AND, SUBJECT TO
SECTION 19, VENUE SHALL BE PROPER IN ANY COURT IN OHIO HAVING JURISDICTION.


 


21.                                 LETTER OF REFERENCE; INQUIRIES.  CINERGY
SHALL PROVIDE THE EXECUTIVE, AND ANY PROSPECTIVE EMPLOYER THAT SO REQUESTS, WITH
A MUTUALLY ACCEPTABLE POSITIVE LETTER OF REFERENCE INCLUDING WRITTEN
CONFIRMATION OF THE DATES THE EXECUTIVE WAS EMPLOYED BY CINERGY AND THE
POSITIONS THE EXECUTIVE HELD DURING THE PERIOD.  EXECUTIVE AND CINERGY AGREE
THAT ALL REQUESTS FOR A REFERENCE REGARDING THE EXECUTIVE SHALL BE DIRECTED TO
CINERGY’S VICE PRESIDENT, HUMAN RESOURCES, FOR RESPONSE.


 


22.                                 REQUIRED APPROVALS.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE PARTIES ACKNOWLEDGE AND AGREE
THAT THIS AGREEMENT SHALL NOT BECOME EFFECTIVE UNLESS AND UNTIL IT IS APPROVED
BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF CINERGY CORP. AND BY
AN AUTHORIZED OFFICER OF DUKE ENERGY CORPORATION.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed,
effective as of the date above written.

 

 

CINERGY SERVICES, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ JAMES E. ROGERS

 

 

/s/ R. FOSTER DUNCAN

 

 

James E. Rogers

 

R. Foster Duncan

 

Chairman and Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

*****

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between R. Foster Duncan (the “Executive”) and Cinergy Services, Inc. (the
“Company”) (collectively, the “Parties”).

 

WHEREAS, the Parties have entered into the Separation Agreement dated June 30,
2005 (the “Agreement”);

 

WHEREAS, the Executive’s employment has been terminated in accordance with the
terms of the Agreement;

 

WHEREAS, the Executive is required to sign this Waiver and Release in order to
receive the payment of certain compensation under the Agreement following
termination of employment; and

 

WHEREAS, the Company has agreed to sign this Waiver and Release.

 

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

 


1.                                       THIS WAIVER AND RELEASE IS EFFECTIVE ON
THE DATE HEREOF AND WILL CONTINUE IN EFFECT AS PROVIDED HEREIN.


 

2.                                       In consideration of the payments to be
made and the benefits to be received by the Executive pursuant to the Agreement
(the “Benefits”), which the Executive acknowledges are in addition to payment
and benefits to which the Executive would be entitled to but for the Agreement,
the Executive, on behalf of himself, his heirs, representatives, agents and
assigns by dower or otherwise hereby COVENANTS NOT TO SUE OR OTHERWISE
VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY RELEASES, INDEMNIFIES,
HOLDS HARMLESS and OTHERWISE FOREVER DISCHARGES (i) Cinergy, (ii) its
compensation, benefit, incentive (including, but not limited to, individual
incentive, annual incentive, long-term incentive and annual bonus), pension,
welfare and other plans and arrangements, and any predecessor or successor to
any such plans and arrangements and (iii) any of its current or former officers,
directors, agents, executives, employees, attorneys, insurers, shareholders,
predecessors, successors or assigns, from any and all actions, charges, claims,
demands, damages or liabilities of any kind or character whatsoever, known or
unknown, which the Executive now has or may have had whether or not based on or
arising out of the Executive’s employment relationship with Cinergy or the
termination of that employment relationship through the date of execution of
this Waiver and Release, other than workers’ compensation claims filed prior to
the date of execution of this Waiver and Release, and other than such claim as
might arise under the Agreement executed by the parties in connection with this
Waiver and Release and/or under the Waiver and Release.  The Executive
acknowledges and understands that in the event the Executive files a charge or

 

A-1

--------------------------------------------------------------------------------


 

complaint with the Equal Employment Opportunity Commission (“EEOC”), the Ohio
Civil Rights Commission (“OCRC”), the Indiana Civil Rights Commission (“ICRC”),
the Texas Workforce Commission Civil Rights Division (“TWCCRD”), the
Occupational Safety and Health Administration (“OSHA”) or the Secretary of
Labor, the Executive shall be entitled to no relief, reinstatement,
remuneration, damages, back pay, front pay, or compensation whatsoever from
Cinergy as a result of such charge or complaint.  The Executive understands and
agrees that subject to the foregoing preservation of rights with regard to the
Agreement and the Waiver and Release, he is waiving and releasing any and all
actions and causes of action, suits, debts, claims, complaints and demands of
any kind whatsoever, in law or in equity, including, but not limited to, the
following:

 


A.                                       THOSE ARISING UNDER ANY FEDERAL, STATE
OR LOCAL STATUTE, ORDINANCE OR COMMON LAW GOVERNING OR RELATING TO THE PARTIES’
EMPLOYMENT RELATIONSHIP INCLUDING, BUT NOT LIMITED TO, (I) ANY CLAIMS ON ACCOUNT
OF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE EXECUTIVE’S HIRING BY
CINERGY, EMPLOYMENT WITH CINERGY OR THE TERMINATION OF THAT EMPLOYMENT; (II) ANY
CLAIMS ALLEGED OR WHICH COULD HAVE BEEN ALLEGED IN ANY CHARGE OR COMPLAINT
AGAINST CINERGY, INCLUDING, BUT NOT LIMITED TO, THOSE WITH THE EEOC, OCRC, ICRC,
TWCCRD, OSHA AND THE SECRETARY OF LABOR; (III) ANY CLAIMS RELATING TO THE
CONDUCT, INCLUDING ACTION OR INACTION, OF ANY EXECUTIVE, EMPLOYEE, OFFICER,
DIRECTOR, AGENT OR OTHER REPRESENTATIVE OF CINERGY; (IV) ANY CLAIMS OF
DISCRIMINATION, HARASSMENT OR RETALIATION ON ANY BASIS; (V) ANY CLAIMS ARISING
FROM ANY LEGAL RESTRICTIONS ON AN EMPLOYER’S RIGHT TO SEPARATE ITS EMPLOYEES;
(VI) ANY CLAIMS FOR PERSONAL INJURY, COMPENSATORY OR PUNITIVE DAMAGES, FRONT
PAY, BACK PAY, LIQUIDATED DAMAGES, TREBLE DAMAGES, LEGAL AND/OR ATTORNEYS’ FEES,
EXPENSES AND LITIGATION COSTS OR OTHER FORMS OF RELIEF; (VII) ANY CLAIMS FOR
COMPENSATION AND BENEFITS; (VIII) ANY CAUSE OF ACTION OR CLAIM THAT COULD HAVE
BEEN ASSERTED IN ANY LITIGATION OR OTHER DISPUTE RESOLUTION PROCESS, REGARDLESS
OF FORUM (JUDICIAL, ARBITRAL OR OTHER), AGAINST ANY EMPLOYEE, OFFICER, DIRECTOR,
AGENT OR OTHER REPRESENTATIVE OF CINERGY; (IX) ANY CLAIM FOR, OR RIGHT TO,
ARBITRATION, AND ANY CLAIM ALLEGED OR WHICH COULD HAVE BEEN ALLEGED IN ANY
CHARGE, COMPLAINT OR REQUEST FOR ARBITRATION AGAINST CINERGY; (X) ANY CLAIM ON
ACCOUNT OF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH ANY EMPLOYMENT AGREEMENT
BETWEEN THE EXECUTIVE AND CINERGY; (XI) ANY CLAIM ON ACCOUNT OF, ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THE ALLEGED TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR “GOOD REASON”; (XII) ANY CLAIM ON ACCOUNT OF, ARISING OUT OF OR
IN ANY WAY CONNECTED WITH MEDICAL, DENTAL, LIFE INSURANCE OR OTHER WELFARE
BENEFIT PLAN COVERAGE; AND (XIII) ALL OTHER CAUSES OF ACTION SOUNDING IN
CONTRACT, TORT OR OTHER COMMON LAW BASIS, INCLUDING, BUT NOT LIMITED TO: (A) THE
BREACH OF ANY ALLEGED ORAL OR WRITTEN CONTRACT; (B) NEGLIGENT OR INTENTIONAL
MISREPRESENTATIONS; (C) WRONGFUL DISCHARGE; (D) JUST CAUSE DISMISSAL;
(E) DEFAMATION; (F) INTERFERENCE WITH CONTRACT OR BUSINESS RELATIONSHIP;
(G) NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; (H) PROMISSORY
ESTOPPEL; (I) CLAIMS IN EQUITY OR PUBLIC POLICY; (J) ASSAULT; (K) BATTERY; (L)
BREACH OF EMPLOYEE HANDBOOKS, MANUALS OR OTHER POLICIES; (M) BREACH OF FIDUCIARY
DUTY; (N) FALSE IMPRISONMENT; (O) FRAUD; (P) INVASION OF PRIVACY; (Q)
WHISTLEBLOWER CLAIMS; AND (R) NEGLIGENCE, NEGLIGENT HIRING, RETENTION OR
SUPERVISION; AND

 

A-2

--------------------------------------------------------------------------------


 

b.                                      Those arising under any law relating to
sex, age, race, color, religion, handicap or disability, harassment, veteran
status, sexual orientation, retaliation, or national origin or Appalachian
origin discrimination including, without limitation, any rights or claims
arising under Title VII of the Civil Rights Act of 1866 and 1964, as amended, 42
U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq.,
as amended by the Older Workers Benefit Protection Act; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101 et seq.; Sections 806
and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor Standards Act of
1938, 29 U.S.C. §§ 201 et seq.; the National Labor Relations Act, 29 U.S.C.
§§ 151 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101,
et seq.; Ohio Civil Rights Statutes, Ohio Revised Code Chapter 4112 et seq.; the
Ohio Whistleblower Act, Ohio Revised Code § 4113.51, et seq.; Ohio Workers’
Compensation Retaliation Statute, Ohio Revised Code § 4123.90; the Indiana Civil
Rights Act, IC § 22-9-1-12.1 et seq.; Indiana Equal Pay Statute, IC § 20-8.1-6.1
et seq.; Indiana Workers’ Compensation Statute, IC § 22-3-1-1 et seq.; Indiana
Whistleblower Statute, IC § 22-5-3-3 et seq.; the Texas Commission on Human
Rights Act, Tex. Lab. Code. Ann. §§21.001 et seq.; Tex. Lab. Code. Ann.
§§21.051; Tex. Lab. Code. Ann. §§21.055, Texas Workers’ Compensation Act; Texas
Whistleblower Act, as such statutes may be amended from time to time; and

 

c.                                       Those arising out of the Employee
Retirement Income Security Act of 1974; and

 

d.                                      Those arising out of the Family and
Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; and

 

e.                                       Those arising under the civil rights,
labor and employment laws of any state, municipality or local ordinance; and

 

f.                                         Any claim for reinstatement,
compensatory damages, back pay, front pay, interest, punitive damages, special
damages, legal and/or attorneys’ fees, expenses and litigation costs including
expert fees; and

 


G.                                      ANY OTHER FEDERAL OR STATE STATUTE THAT
AFFORDS EMPLOYEES OR INDIVIDUALS PROTECTION OF ANY KIND WHATSOEVER.


 


3.                                       THE PARTIES ACKNOWLEDGE THAT IT IS
THEIR MUTUAL AND SPECIFIC INTENT THAT THIS WAIVER AND RELEASE FULLY COMPLIES
WITH THE REQUIREMENTS OF THE OLDER WORKERS BENEFIT PROTECTION ACT (29 U.S.C.
§ 626) AND ANY SIMILAR LAW GOVERNING THE RELEASE OF CLAIMS.  ACCORDINGLY, THE
EXECUTIVE HEREBY ACKNOWLEDGES THAT:


 

a.                                       The Executive has consulted with an
attorney prior to executing this Waiver and Release and acknowledges being given
the advice to do so.  The Executive represents that the Executive has read and
fully understands all of the provisions of this Waiver and Release.  The
Executive represents that the Executive is voluntarily signing this Waiver and
Release.

 

A-3

--------------------------------------------------------------------------------


 

b.                                      The Executive has been offered at least
twenty-one (21) days in which to review and consider this Waiver and Release.

 


C.                                       THE EXECUTIVE WAIVES ANY RIGHT TO
ASSERT ANY CLAIM OR DEMAND FOR REEMPLOYMENT WITH CINERGY.


 


4.                                       THE PARTIES AGREE THAT THIS WAIVER AND
RELEASE SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL THE DATE THIS WAIVER
AND RELEASE IS SIGNED BY BOTH PARTIES OR SEVEN (7) CALENDAR DAYS AFTER ITS
EXECUTION BY EXECUTIVE, WHICHEVER IS LATER.  EXECUTIVE MAY REVOKE THIS WAIVER
AND RELEASE FOR ANY REASON BY PROVIDING WRITTEN NOTICE OF SUCH INTENT TO THE
COMPANY WITHIN SEVEN (7) DAYS AFTER HE HAS SIGNED THIS WAIVER AND RELEASE,
THEREBY FORFEITING EXECUTIVE’S RIGHT TO RECEIVE ANY BENEFITS AND RENDERING THIS
WAIVER AND RELEASE NULL AND VOID IN ITS ENTIRETY.


 


5.                                       IN THE EVENT THAT EITHER PARTY BREACHES
OR THREATENS TO BREACH ANY PROVISION OF THIS WAIVER AND RELEASE, IT AGREES THAT
THE OTHER PARTY SHALL BE ENTITLED TO SEEK ANY AND ALL EQUITABLE AND LEGAL RELIEF
PROVIDED BY LAW, SPECIFICALLY INCLUDING IMMEDIATE AND PERMANENT INJUNCTIVE
RELIEF.  EACH PARTY HEREBY WAIVES ANY CLAIM THAT THE OTHER PARTY HAS AN ADEQUATE
REMEDY AT LAW.  IN ADDITION, AND TO THE EXTENT NOT PROHIBITED BY LAW, EACH PARTY
AGREES THAT THE OTHER PARTY SHALL BE ENTITLED TO AN AWARD OF ALL COSTS AND
ATTORNEYS’ FEES INCURRED BY IT IN ANY SUCCESSFUL EFFORT TO ENFORCE THE TERMS OF
THIS WAIVER AND RELEASE.  EACH PARTY AGREES THAT THE FOREGOING RELIEF SHALL NOT
BE CONSTRUED TO LIMIT OR OTHERWISE RESTRICT EITHER PARTY’S ABILITY TO PURSUE ANY
OTHER REMEDY PROVIDED BY LAW, INCLUDING THE RECOVERY OF ANY ACTUAL, COMPENSATORY
OR PUNITIVE DAMAGES.  MOREOVER, IF EXECUTIVE PURSUES ANY CLAIMS AGAINST THE
COMPANY SUBJECT TO THE FOREGOING WAIVER AND RELEASE, OTHER THAN A CLAIM TO
ENFORCE THE WAIVER AND RELEASE ITSELF, EXECUTIVE AGREES TO IMMEDIATELY REIMBURSE
THE COMPANY FOR THE VALUE OF ALL BENEFITS RECEIVED TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


6.                                       CINERGY HEREBY RELEASES THE EXECUTIVE,
HIS HEIRS, REPRESENTATIVES, AGENTS AND ASSIGNS FROM ANY AND ALL KNOWN CLAIMS,
CAUSES OF ACTION, GRIEVANCES, DAMAGES AND DEMANDS OF ANY KIND OR NATURE BASED ON
ACTS OR OMISSIONS COMMITTED BY THE EXECUTIVE DURING AND IN THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY PROVIDED SUCH ACT OR OMISSION WAS COMMITTED IN GOOD
FAITH AND OCCURRED WITHIN THE SCOPE OF HIS NORMAL DUTIES AND RESPONSIBILITIES.
 CINERGY ACKNOWLEDGES THAT THE EXECUTIVE IS ENTITLED TO THOSE RIGHTS OF
INDEMNIFICATION THAT ARE PROVIDED TO SIMILARLY-SITUATED FORMER OFFICERS AND
EMPLOYEES PURSUANT TO ITS BYLAWS.


 


7.                                       THE PARTIES ACKNOWLEDGE THAT THIS
WAIVER AND RELEASE IS ENTERED INTO SOLELY FOR THE PURPOSE OF ENDING THEIR
EMPLOYMENT RELATIONSHIP ON AN AMICABLE BASIS AND SHALL NOT BE CONSTRUED AS AN
ADMISSION OF LIABILITY OR WRONGDOING BY EITHER PARTY AND THAT BOTH CINERGY AND
EXECUTIVE HAVE EXPRESSLY DENIED ANY SUCH LIABILITY OR WRONGDOING.


 


8.                                       EACH OF THE PROMISES AND OBLIGATIONS
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS,
ADMINISTRATORS, ASSIGNS AND SUCCESSORS IN INTEREST OF EACH OF THE PARTIES.

 

A-4

--------------------------------------------------------------------------------


 


9.                                       THE PARTIES AGREE THAT EACH AND EVERY
PARAGRAPH, SENTENCE, CLAUSE, TERM AND PROVISION OF THIS WAIVER AND RELEASE IS
SEVERABLE AND THAT, IF ANY PORTION OF THIS WAIVER AND RELEASE SHOULD BE DEEMED
NOT ENFORCEABLE FOR ANY REASON, SUCH PORTION SHALL BE STRICKEN AND THE REMAINING
PORTION OR PORTIONS THEREOF SHOULD CONTINUE TO BE ENFORCED TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW.


 


10.                                 THIS WAIVER AND RELEASE SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO WITHOUT REGARD
TO ANY APPLICABLE STATE’S CHOICE OF LAW PROVISIONS, AND, SUBJECT TO THE
ARBITRATION PROVISIONS IN THE AGREEMENT, VENUE SHALL BE PROPER IN ANY COURT IN
OHIO HAVING JURISDICTION.


 


11.                                 EXECUTIVE REPRESENTS AND ACKNOWLEDGES THAT
IN SIGNING THIS WAIVER AND RELEASE HE DOES NOT RELY, AND HAS NOT RELIED, UPON
ANY REPRESENTATION OR STATEMENT MADE BY CINERGY OR BY ANY OF CINERGY’S
EMPLOYEES, OFFICERS, AGENTS, STOCKHOLDERS, DIRECTORS OR ATTORNEYS WITH REGARD TO
THE SUBJECT MATTER, BASIS OR EFFECT OF THIS WAIVER AND RELEASE OTHER THAN THOSE
SPECIFICALLY CONTAINED HEREIN.


 


12.                                 THIS WAIVER AND RELEASE REPRESENTS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, SHALL
SUPERSEDE ANY AND ALL PRIOR AGREEMENTS WHICH MAY OTHERWISE EXIST BETWEEN THEM
CONCERNING THE SUBJECT MATTER HEREOF (SPECIFICALLY EXCLUDING, HOWEVER, THE
POST-TERMINATION OBLIGATIONS CONTAINED IN THE AGREEMENT), AND SHALL NOT BE
ALTERED, AMENDED, MODIFIED OR OTHERWISE CHANGED EXCEPT BY A WRITING EXECUTED BY
BOTH PARTIES.


 


13.                                 CAPITALIZED WORDS AND TERMS USED THROUGHOUT
THIS WAIVER AND RELEASE THAT ARE NOT DEFINED IN THIS WAIVER AND RELEASE SHALL
HAVE THE MEANING GIVEN TO SUCH WORD OR TERM IN THE AGREEMENT.

 

A-5

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  WITH RESPECT TO THE EMPLOYEE, THIS

 

WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL KNOWN

 

AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

 

 

EMPLOYEE

CINERGY SERVICES, INC.

 

 

 

 

Signed: 

 

 

Signed: 

 

 

 

 

Printed: 

R. Foster Duncan

Title:  Chairman and Chief Executive Officer

 

 

Dated:   

 

 

Dated: 

 

A-6

--------------------------------------------------------------------------------

 